Wickhem, J.
On October 15, 1943, the respondent, Gas & By-Product Coke Workers Local Union No. 12018, moved the court to be dismissed as a party and this motion was granted on the same date. Respondent, Milwaukee Gas Light Company, has made no appearance upon this appeal and filed no brief. Under Rule 32 these defaults result in reversal of the judgment as a matter of course, with direction to enter judgment upon the cross complaint of the Wisconsin Employment Relations Board.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment in accordance with the demands of the cross complaint of the Wisconsin Employment Relations Board.